Name: Directive 2008/34/EC of the European Parliament and of the Council of 11 March 2008 amending Directive 2002/96/EC on waste electrical and electronic equipment (WEEE), as regards the implementing powers conferred on the Commission
 Type: Directive
 Subject Matter: electronics and electrical engineering;  consumption;  environmental policy;  EU institutions and European civil service;  financing and investment;  information and information processing
 Date Published: 2008-03-20

 20.3.2008 EN Official Journal of the European Union L 81/65 DIRECTIVE 2008/34/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2008 amending Directive 2002/96/EC on waste electrical and electronic equipment (WEEE), as regards the implementing powers conferred on the Commission THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Directive 2002/96/EC of the European Parliament and of the Council (3) provides that certain measures are to be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (2) Decision 1999/468/EC has been amended by Decision 2006/512/EC, which introduced the regulatory procedure with scrutiny for the adoption of measures of general scope and designed to amend non-essential elements of a basic instrument adopted in accordance with the procedure referred to in Article 251 of the Treaty, inter alia, by deleting some of those elements or by supplementing the instrument with new non-essential elements. (3) In accordance with the statement by the European Parliament, the Council and the Commission (5) concerning Decision 2006/512/EC, for the regulatory procedure with scrutiny to be applicable to instruments adopted in accordance with the procedure referred to in Article 251 of the Treaty which are already in force, those instruments must be adjusted in accordance with the applicable procedures. (4) The Commission should be empowered to adapt the annexes and to adopt rules for monitoring compliance. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2002/96/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (5) Since the Commission has laid down the detailed rules referred to in Article 7(3) of Directive 2002/96/EC by means of Decision 2005/369/EC (6), it is appropriate to delete the reference to the deadline of 13 August 2004. (6) Directive 2002/96/EC should therefore be amended accordingly. (7) Since the amendments made to Directive 2002/96/EC by this Directive are technical in nature and concern committee procedure only, they do not need to be transposed by the Member States. It is therefore not necessary to lay down provisions to that effect, HAVE ADOPTED THIS DIRECTIVE: Article 1 Amendments Directive 2002/96/EC is hereby amended as follows: 1. the second subparagraph of Article 6(1) shall be replaced by the following: Annex II may be amended in order to introduce other treatment technologies ensuring at least the same level of protection for human health and the environment. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(3).; 2. the second subparagraph of Article 7(3) shall be replaced by the following: Detailed rules for monitoring the compliance of Member States with the targets set out in paragraph 2, including specifications for materials, shall be established. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(3).; 3. Article 13 shall be replaced by the following: Article 13 Adaptation to scientific and technical progress Any amendments which are necessary in order to adapt Article 7(3), Annex IB (in particular with a view to possibly adding luminaires in households, filament bulbs and photovoltaic products, i.e. solar panels), Annex II (in particular taking into account new technical developments for the treatment of WEEE), and Annexes III and IV to scientific and technical progress shall be adopted. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(3). Before the annexes are amended the Commission shall, inter alia, consult producers of electrical and electronic equipment, recyclers, treatment operators and environmental organisations and employees' and consumer associations. ; 4. Article 14(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; 5. point 4 of Annex II shall be replaced by the following: 4. Acting in accordance with the regulatory procedure with scrutiny referred to in Article 14(3), the Commission shall evaluate as a matter of priority whether the entries regarding printed circuit boards for mobile phones and liquid crystal displays are to be amended.. Article 2 Entry into force This Directive shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 3 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 11 March 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) OJ C 161, 13.7.2007, p. 45. (2) Opinion of the European Parliament of 11 July 2007 (not yet published in the Official Journal) and Council Decision of 3 March 2008. (3) OJ L 37, 13.2.2003, p. 24. Directive as amended by Directive 2003/108/EC (OJ L 345, 31.12.2003, p. 106). (4) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (5) OJ C 255, 21.10.2006, p. 1. (6) Commission Decision 2005/369/EC of 3 May 2005 laying down rules for monitoring compliance of Member States and establishing data formats for the purposes of Directive 2002/96/EC (OJ L 119, 11.5.2005, p. 13).